Citation Nr: 1754842	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service-connection for a bilateral upper extremity disability. 


REPRESENTATION

Appellant represented by:	Robert Lemley, Agent


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel







INTRODUCTION

The Veteran served honorably in the United States Navy from January 1958 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In July 2015, the Board remanded this appeal for additional development.  The record reflects substantial compliance with those remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's bilateral upper extremity disability is proximately due to, or caused by, his service-connected neck disability. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service-connection for a bilateral upper extremity disability have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Service-Connection 

The Veteran contends that his service-connected neck disability is causing bilateral upper extremity pain that radiates to his elbows.  A disability that is proximately due to, or the result of, a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  To establish service-connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   Whether the requirements for establishing service-connection are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Ultimately, it is the appellant's burden "to present and support a claim for benefits under laws administered by the Secretary."  See 38 U.S.C. § 5107(a).

The Veteran met his burden in this case.  He was afforded a VA examination in May 2014, at which time the examiner noted symptoms of possible cervical radiculopathy; albeit, not then confirmed by objective evidence.  Thereafter, in June 2014, an August 2007 Magnetic Resonance Image (MRI) of the Veteran's cervical spine (conducted at Providence Medical Group) was received which showed bulging of the intervertebral discs at the C3-4, C5-6, C6-7, and C7-T1 levels.  The MRI was also suggestive of broad based disc protrusion at the C5-6 level, with moderate foraminal stenosis bilaterally.  The Veteran also submitted a January 2015 medical opinion from Dr. M.R.W. which stated that the Veteran has bilateral upper limb pain, numbness and tingling that is more likely than not related to his advanced cervical degenerative disc disease (DDD) and degenerative joint disease (DJD), for which the Veteran is service-connected.  Finally, the Veteran submitted a six page report from his private physician, Dr. R.D.H., who noted that a more recent August 2015 cervical MRI is significant for moderate to severe bilateral foraminal stenosis at the C4-5 level.  Dr. R.D.H. noted that the Veteran had right C4-5 transforaminal epidural steroid injections in August 2015 and December 2015 which gave the Veteran complete relief for 3-4 months.  Dr. R.D.H. stated that he continues to suspect bilateral C5 radicular pain from the C4-5 level given the Veteran's response to prior injections, current distribution of symptoms, and imaging findings.  

Reviewing the above evidence in a light most favorable to the Veteran, the Board finds that the evidence is at least in equipoise and that the Veteran's bilateral upper extremity disability is proximately due to, or caused by, his service-connected neck disability.  As such, the claim of entitlement to service connection for a disability of the upper extremities as secondary to a service-connected disability is granted. 


ORDER

Service-connection for a bilateral upper extremity disability is granted. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


